 


109 HRES 722 IH: Expressing the sense of the Congress regarding the importance of oral health, and for other purposes.
U.S. House of Representatives
2006-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 722 
IN THE HOUSE OF REPRESENTATIVES 
 
March 14, 2006 
Mr. Bradley of New Hampshire (for himself and Mr. Allen) submitted the following resolution; which was referred to the Committee on Energy and Commerce 
 
RESOLUTION 
Expressing the sense of the Congress regarding the importance of oral health, and for other purposes. 
  
Whereas the Surgeon General of the United States Public Health Service has determined that oral health is integral to general health; 
Whereas the Surgeon General of the United States Public Health Service has noted oral-systemic disease connections, including possible associations between chronic oral infections and diabetes, heart and lung diseases, stroke, low-birth-weight, and premature births; 
Whereas the burden of dental and oral health diseases restricts activities in school, work, and home, and often significantly diminishes the quality of life; 
Whereas oral health diseases, including dental caries and periodontal disease, are largely preventable; 
Whereas the effective treatment and prevention of such diseases are substantially aided by access to highly trained dental primary care professionals; 
Whereas the Academy of General Dentistry was officially incorporated in 1952, with the mission to serve as the premier resource for general dentists committed to improving patient care through lifelong learning and continuing education; 
Whereas the Academy of General Dentistry has grown to represent over 33,000 general dentists who provide primary care oral health care services; 
Whereas the Academy of General Dentistry encourages excellence in continuing education and professionalism through its earned professional designation programs known as Mastership, Fellowship and Lifelong Learning and Service Recognition; and 
Whereas the Academy of General Dentistry has signed a memorandum of understanding with the Department of Health and Human Services to help improve the oral health status of Americans and achieve the objectives of the Department’s Healthy People 2010 initiative: Now, therefore, be it 
 
That— 
(1)it is the sense of the House of Representatives that access to oral health care services and the prevention of oral health care disease is integral to achieving and maintaining good health; and 
(2)the House of Representatives recognizes the Academy of General Dentistry and the organization’s members for their role in promoting excellence in continuing dental education, for promoting high standards of training and professionalism in the field of primary dental care, and for helping to address the treatment and prevention of oral health disease. 
 
